Notice of Allowability
The Applicant’s amendments dated 9/28/2021 has been entered and fully considered. Claim 4 is amended. Claims 6-20 are cancelled. New claims 21-35 are added. Claims 1-5 and 21-35 are pending.
Claims 1-5 and 21-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the independent claims 1, 25, and 31, were the combination of LINDSAY (US-2002/0166595), hereinafter LINDSEY in view of COLEMAN (US- 2011/0308711), hereinafter COLEMAN and PANTEL (US 3,788,178), hereinafter PANTEL.
The combination above teaches a method of fabricating a composite part that comprises of the following steps:
placing a number of composite layers on a molding tool in a constrained space; 
inserting a foamable material in the constrained space; 
embedding a cutting wire and heating it with applying a current and moving the wire to cut an element; 
activating the foamable material to expand in the constrained space;
curing the composite layers;
removing the foamable material by turning it into pieces. 
The combination above, however, fails to disclose that the embedded wire is placed into the foamable material prior to the activation of the foamable material and remains in the foamable material during activation and curing of the composite part. The after the curing, the wire, while heated with an electrical current, is moved in the foamable material to turn the foamable material into pieces.
As such independent claims 1, 25 and 31 and their dependent claims 2-5, 21-24, 26-30, and 32-35 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748